Citation Nr: 1507716	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California



THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In November 2012, the Veteran requested a hearing before a Veterans Law Judge.  In January 2013, the Veteran withdrew his request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding service connection for bilateral hearing loss disability, in the VA Form 9 the Veteran stated that his hearing has been tested at least five times over the years and the examinations show that he cannot hear many sounds and he confuses many words.  Accordingly, VA must contact the Veteran to be sure that copies of any outstanding treatment records are included in the file.  This should include the previously identified treatment records, as well as any other outstanding treatment records.

Regarding service connection for a left knee disability, the Board notes that it does not appear that a left knee disability, specifically related to polio, was noted on the Veteran's entrance examination report.  A statement from a private doctor was included in the service treatment records which indicate that the Veteran's activities were limited since he was a child due to his disabilities.  Records also indicate that the Veteran was diagnosed with polio as a child.  Thus, it must be determined whether the Veteran's left knee is presumed sound at entrance and must be rebutted by clear and unmistakable evidence that a left knee disability existed prior to service, and clear and unmistakable evidence that it was not aggravated by service beyond its natural progression.  See 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Further, the Veteran contends that military drills which required him to march and drop to his knees aggravated his claimed pre-existing left knee disability.  There has been no VA examination.  Thus, the Board finds that an examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall make reasonable efforts to contact the Veteran in order to request that he provide sufficient information and authorization so that copies of all outstanding treatment records or examination testing referable to his claimed bilateral hearing loss disability can be obtained and associated with the record.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claim.

2.  Schedule the Veteran for an appropriate VA examination to assess the Veteran's left knee.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner is asked to respond to the following:

a. Indicate whether there is clear and unmistakable evidence that the Veteran had a pre-existing left knee disability prior to entering military service.  The examiner should reconcile the opinion with the report of normal lower extremities on the Veteran's 1965 entrance examination and provide explanation for this opinion.

b. If there is clear and unmistakable evidence of a pre-existing left knee disability at entrance to service, indicate whether there is also clear and unmistakable evidence that the pre-existing left knee disability was not aggravated beyond its natural progression during the Veteran's period of service.  

c. If there is no clear and unmistakable evidence of a pre-existing left knee disability at entrance, clarify whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left knee disability had its clinical onset during his period of active military service, or is in anyway related to service to include whether the Veteran's service-connected disabilities caused or aggravated any current left knee disability.  The examiner must provide an explanation for any opinion based on the evidence and lay statements of record as well as any relevant medical literature.
      
In making the above determinations, the VA examiner must directly answer the above questions as written, and provide a complete explanation for all opinions and conclusions, to include a discussion of all lay and medical evidence of record. 

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.



3.  After completing all indicated development, the RO shall readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




